DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 2/28/2022 have been entered. Claim 1 is amended, and new claim 21 has been added. 
Response to Arguments
Applicant’s arguments, see Pg. 7 line 14 - Pg. 8 line 13, filed 2/28/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of 11/30/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven P. Fallon on 5/26/2022.

The application has been amended as follows: 

Claim 1 is amended as follows: A balloon catheter comprising an outer shaft which surrounds a shaft lumen, the outer shaft having a proximal outer shaft portion and a distal outer shaft portion, an inner shaft in a distal portion of the shaft lumen, a guide wire lumen in the inner shaft for receiving a guide wire, a side port on an outer side of the outer shaft at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube arranged laterally of the side port in the shaft lumen, via which the distal portion of the shaft lumen communicates with a proximal portion of the shaft lumen surrounded by the proximal outer shaft portion, wherein a part of the proximal end portion of the inner shaft is engaged with the metallic tube, further comprising a separate, elongate and metallic stiffening element in the shaft lumen, wherein the stiffening element extends through a lumen of the metallic tube, is securely clamped by a shaped portion of the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft.
Claim 2 is amended as follows: The catheter according to claim 1, wherein the metallic tube has a proximal end portion, a distal end portion and a wall, which surrounds the lumen of the metallic tube.
Claim 7 is amended as follows: A balloon catheter comprising an outer shaft which surrounds a shaft lumen, the outer shaft having a proximal outer shaft portion and a distal outer shaft portion, an inner shaft in a distal portion of the shaft lumen, a guide wire lumen in the inner shaft for receiving a guide wire, an opening at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube in the shaft lumen, via which the distal portion of the shaft lumen communicates with a proximal portion of the shaft lumen surrounded by the proximal outer shaft portion, wherein a part of the proximal end portion of the inner shaft is engaged with the metallic tube, further comprising a separate, elongate and metallic stiffening element in the shaft lumen, wherein the stiffening element is connected to the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft, wherein the metallic tube has a proximal end portion, a distal end portion and a wall, which surrounds a lumen of the metallic tube, and wherein the distal end portion of the metallic tube has a concave hollow on an outer side of the wall and wherein the stiffening element is clamped in the lumen of the metallic tube by the concave hollow.
Claim 11 is amended as follows: The catheter according to claim 2, wherein the shaped portion is in the proximal end portion of the metallic tube.
Claim 12 is amended as follows: A balloon catheter comprising an outer shaft which surrounds a shaft lumen, the outer shaft having a proximal outer shaft portion and a distal outer shaft portion, an inner shaft in a distal portion of the shaft lumen, a guide wire lumen in the inner shaft for receiving a guide wire, an opening at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube in the shaft lumen, via which the distal portion of the shaft lumen communicates with a proximal portion of the shaft lumen surrounded by the proximal outer shaft portion, wherein a part of the proximal end portion of the inner shaft is engaged with the metallic tube, further comprising a separate, elongate and metallic stiffening element in the shaft lumen, wherein the stiffening element is connected to the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft, wherein the 4proximal outer shaft portion has a second metallic tube, which is connected to the metallic tube and/or to a flexible hose of the distal outer shaft portion via a flexible hose element of the proximal outer shaft portion, and the stiffening element extends with a proximal end portion into a portion of the shaft lumen surrounded by the second metallic tube.
Claim 18 is amended as follows: The catheter according to claim 1, wherein the distal outer shaft portion and the proximal outer shaft portion are furthermore connected to one another by a weld in a region of an outer side wall of the metallic tube.
Claim 19 is amended as follows: The catheter according to claim 18, wherein the weld is a circumferential weld of proximal and distal shaft portions to outer side wall of metallic tube.
Reasons for Allowance
Claims 1-3, 5, 7-13, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed balloon catheter.
The closest prior art of record is Hilaire (US Patent 5545134) in view of Grovender (US Patent Pub. 20100217234). Hilaire teaches (Fig 1) a balloon catheter (1, 2 is the balloon) comprising an outer shaft (3, 14) which surrounds a shaft lumen, the outer shaft having a proximal outer shaft portion (3) and a distal outer shaft portion (14), an inner shaft (6) in a distal portion of the shaft lumen, a guidewire lumen (7) in the inner shaft for receiving a guidewire (8), a side port (opening where 7 points to, where guidewire 8 is inserted) on an outer side of the outer shaft at a proximal end portion of the inner shaft via which the guidewire (8) can be guided out from the outer shaft, a tube (18, 15 in Fig 7) arranged laterally of the side port in the shaft lumen, via which the distal portion of the shaft lumen communicates with a proximal portion of the shaft lumen surrounded by the proximal outer shaft portion, wherein a part of the proximal end portion of the inner shaft is engaged with the tube (Fig 4), further comprising a separate, elongate and metallic stiffening element (11; Col 2 line 57-58; Col 4 line 52 teaches 11 is the core) in the shaft lumen, and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft (see figs 1 and 3-5 showing 11 extending from proximal outer shaft to distal outer shaft).
Hilaire stays silent to the material of the tube (18), therefore it does not teach that the
tube arranged laterally of the side port is metallic. Hilaire also does not teach the balloon catheter wherein the stiffening element extends through the lumen of the tube, is securely clamped by a shaped portion of the metallic tube.
Grovender teaches [0054] a metallic hypotube section that may connect a distal outer
shaft portion to a proximal outer shaft portion.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the material of the tube of Hilaire with the
metallic tube as taught by Grovender. Doing so would provide more rigidity to this portion of
the shaft and catheter (Grovender [0054)]).
	The combination of Hilaire and Grovender does not teach or make obvious the balloon catheter wherein the stiffening element extends through the lumen of the tube, is securely clamped by a shaped portion of the metallic tube in combination with the other limitations of claim 1. 
Regarding independent claim 7, the prior art fails to disclose singly or in combination before the effective filing date, the claimed balloon catheter. 
The closest prior art of record is Grovender (US Patent Pub. 20100217234). Grovender teaches a balloon catheter (10; Grovender teaches various embodiments of a catheter, which includes balloon catheters) comprising an outer shaft (70) which surrounds a shaft lumen (76), the outer shaft having a proximal outer shaft portion connected to a distal outer shaft portion (see Mod Fig 5.1 in action dated 2/22/2021; proximal and distal portions labeled), an inner shaft (72) in a distal portion of the shaft lumen, a guide wire lumen (74) in the inner shaft for receiving a guide wire, an opening (See Mod Fig 5.1 in action dated 2/22/2021) at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube (30; See [0054] teaching that 30 may be metallic) in the shaft lumen (76), via which the distal portion of the shaft lumen (where 22 is pointing) communicates with a proximal portion of the shaft lumen (lumen 76 around the area where 5B is located; Where proximal portion is labeled in Mod fig 5.1 in action dated 2/22/2021) surrounded by the proximal outer shaft portion, wherein the proximal end portion of the inner shaft is engaged with the metallic tube (see Mod Fig 5.1 in action dated 2/22/2021), further comprising a separate, elongate and metallic stiffening element (105; see [0091]) in the shaft lumen, wherein the stiffening element is connected to the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft (see Mod Fig 5.1 in action dated 2/22/2021).
Grovender does not teach or make obvious the balloon catheter wherein the distal end portion of the metallic tube has a concave hollow on an outer side of the wall and wherein the stiffening element is clamped in the lumen of the metallic tube by the concave hollow in combination with the other elements of Claim 7. 
Regarding independent claim 12, the prior art fails to disclose singly or in combination before the effective filing date, the claimed balloon catheter. 
The closest prior art of record is Grovender (US Patent Pub. 20100217234). Grovender teaches a balloon catheter (10; Grovender teaches various embodiments of a catheter, which includes balloon catheters) comprising an outer shaft (70) which surrounds a shaft lumen (76), the outer shaft having a proximal outer shaft portion connected to a distal outer shaft portion (see Mod Fig 5.1 in action dated 2/22/2021; proximal and distal portions labeled), an inner shaft (72) in a distal portion of the shaft lumen, a guide wire lumen (74) in the inner shaft for receiving a guide wire, an opening (See Mod Fig 5.1 in action dated 2/22/2021) at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube (30; See [0054] teaching that 30 may be metallic) in the shaft lumen (76), via which the distal portion of the shaft lumen (where 22 is pointing) communicates with a proximal portion of the shaft lumen (lumen 76 around the area where 5B is located; Where proximal portion is labeled in Mod fig 5.1 in action dated 2/22/2021) surrounded by the proximal outer shaft portion, wherein the proximal end portion of the inner shaft is engaged with the metallic tube (see Mod Fig 5.1 in action dated 2/22/2021), further comprising a separate, elongate and metallic stiffening element (105; see [0091]) in the shaft lumen, wherein the stiffening element is connected to the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft (see Mod Fig 5.1 in action dated 2/22/2021).
Grovender does not teach or make obvious the balloon catheter wherein the proximal outer shaft portion has a second metallic tube, which is connected to the metallic tube and/or to a flexible hose of the distal outer shaft portion via a flexible hose element of the proximal outer shaft portion, and the stiffening element extends with a proximal end portion into a portion of the shaft lumen surrounded by the second metallic tube in combination with the other elements of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783